Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10, 11, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2012/0013101).
In re claims 1-3, 5, 17-20, Huang discloses a cycle frame (10) comprising: a first set of substantially parallel plates (111); a second set of plates (114); and a plurality of frame beams (101, 102, 103) attached between the first and the second set of plates with a plurality of removable fasteners (20), the at least the first frame beam sandwiched between the first set of plates; wherein the first set of plates comprise a plurality of apertures to correspond to apertures in the plurality of frame beams as shown in Figures 1 and 3.  
In re claim 4, Huang further discloses wherein the plurality of apertures of the first set of plates are arranged to attach the plurality of frame beams (101, 102, 103) at a plurality of different angles with respect to each other. The Examiner notes that the frame beams are all angled with respect to each other at different angles.
In re claim 10, Huang discloses the cycle frame as discussed above and the subsequent method of assembling a cycle frame, the method comprising: arranging a 
In re claim 11, Huang further discloses arranging a handlebar component, a fork component, a stay component, or a combination thereof, to brackets (13) between the set of plates to the frame beams, or a combination thereof.  
In re claim 18, Huang further discloses a crank (see [0024]) attached to the at least the first frame beam; a seat component attached to the at least the first frame beam; and a first wheel attached to the first set of plates, and a second wheel attached to the second set of plates as shown in Figure 1.  
In re claim 19, Huang further discloses a crank (see [0024]) attached to the first set of plates; a seat component attached to the second set of plates; and a first wheel attached to the first set of plates and a second wheel attached to the second set of plates as shown in Figure 1.  
In re claim 20, Huang further discloses a third set of plates (above the front wheel in Figure 3) also attached to the at least the first frame beam; a crank attached to the at least the first frame beam; a first wheel attached to the third set of plates, and a second wheel attached to the second set of plates; and a cargo frame connected to the third set of plates as shown in Figure 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
In re claim 14, Huang discloses the method of claim 10, but does not disclose further comprising removing the plurality of fasteners between the set of plates; replacing the set of plates with a new set of plates; and securing the plurality of frame beams between the new set of plates.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang such that if one of the plates is damaged, it is replaced with a replacement plate.
In re claim 15, Huang discloses the method of claim 10, but does not disclose changing an arrangement of a handlebar component, a fork component, a seat component, a crank component, or a combination thereof, with respect to the set of plates and the plurality of frame beams.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang such that the seat post is adjustable in height to allow users of varying heights to have a properly fitting cycle.
In re claim 16, as discussed with respect to claim 15, changing the height of the seat would change the distance of the seat to a bottom of the cycle frame/distance to another component.  

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Haimoff (US 9,248,880).
.

Allowable Subject Matter
Claims 6-8, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the first set of plates are arranged to receive a handlebar component, a first frame beam of the plurality of frame beams and a second frame beam of the plurality of frame beams; wherein the second set of plates are to receive the first frame beam and the second frame beam of the plurality of frame beams; and a crank component and a seat component connected to the second set of plates, the first frame beam, the second frame beam, or a combination thereof”, “removing the plurality of fasteners between the set of plates; replacing at least one frame beam corresponding to the plurality of frame beams to yield an updated plurality .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach cycles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                            


/TONY H WINNER/Primary Examiner, Art Unit 3611